United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 19-3349
                       ___________________________

                            United States of America

                      lllllllllllllllllllllPetitioner - Appellee

                                         v.

                            Calvin Scott Wedington

                     lllllllllllllllllllllRespondent - Appellant
                                      ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                            Submitted: May 15, 2020
                              Filed: May 22, 2020
                                 [Unpublished]
                                 ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     Calvin Wedington seeks release from involuntary commitment at the Federal
Medical Center in Devens, Massachusetts. See 18 U.S.C. §§ 4245, 4247(h). The
district court 1 denied his motion after it found that he was still in need of treatment.
On appeal, Wedington’s counsel argues that this finding was clearly erroneous and
requests permission to withdraw. Wedington filed a pro se supplemental brief in
which he argues that he does not have a mental illness.

       We conclude that the district court did not clearly err when it found that
Wedington was in need of ongoing commitment. See 18 U.S.C. § 4245(d) (stating
that a preponderance-of-the-evidence standard applies in commitment proceedings);
United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004) (discussing the standard of
review on appeal). There was sufficient evidence in the record that Wedington
lacked insight into his mental illness and that, if released, he would stop taking his
medication and pose a danger to himself and others. Accordingly, we affirm the
judgment, see 8th Cir. R. 47B, and grant counsel’s motion to withdraw.
                        ______________________________




      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Steven E.
Rau, United States Magistrate Judge for the District of Minnesota.


                                          -2-